On consideration of the Petition for Writ of Mandamus and Writ of Prohibition filed in the above-entitled action, it appearing that no action by the convening authority referred to therein tends to deprive this Court of its jurisdiction ultimately to review petitioner’s case, or upon review, to grant meaningful relief should such relief appear warranted, it is, by the Court, this 19th day of July 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed. 28 USC § 1651(a); United States v Best, 6 USCMA 39, 19 CMR 165 (1955); Priest v Koch, 19 USCMA 293, 41 CMR 293 (1970). This action is without prejudice to the right of *662petitioner to raise the issue herein presented by appropriate motion before the military judge, and at the various stages of appellate review should the same be considered necessary.